      Case 2:17-cv-01764-KJM-DB Document 66 Filed 03/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    G. DANIEL WALKER,                                 No. 2:17-cv-1764 KJM DB P
12                       Plaintiff,
13            v.                                        ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action seeking relief under

18   42 U.S.C. § 1983. Plaintiff claims that defendants conspired to retaliate against him because he

19   named them as defendants in prior lawsuits. Presently before the court is plaintiff’s motion to

20   vacate and/or stay the deposition. (ECF No. 60.) For the reasons set forth below, the court will

21   deny plaintiff’s motion.

22          Plaintiff filed a motion seeking to vacate and stay the deposition noticed for March 4,

23   2021. (ECF No. 60.) Plaintiff alleged that he does not have access to all the documents he needs

24   to bring to the deposition, he was concerned that leaving his cell and reporting to the designated

25   room where he is to participate in the deposition via videoconferencing would put him at an

26   undue risk of contracting COVID-19, and his hearing issues prevent him from meaningfully

27   participating in the deposition.

28   ////
                                                        1
      Case 2:17-cv-01764-KJM-DB Document 66 Filed 03/02/21 Page 2 of 3


 1          The court directed defendants to file a response to plaintiff’s motion addressing the

 2   concerns outlined above. (ECF No. 64.) Defendants have submitted an opposition to plaintiff’s

 3   motion. (ECF No. 65.) Therein, counsel for defendants states that plaintiff has been advised that

 4   he has legal property in storage, he can get any items he needs by asking for his property to be

 5   brought over, going through the boxes, and exchanging documents he needs with those that he

 6   does not need for the deposition. (Id. at 3-4.) Counsel further stated that during a recent

 7   telephone call with plaintiff, plaintiff refused to give counsel a list of the documents plaintiff

 8   needs because plaintiff had already placed a list of such documents in the mail. (Id. at 3.)

 9          Counsel also contacted California Health Care Facility (CHCF), where plaintiff is

10   currently housed, regarding the spread of the COVID-19 virus. (Id. at 4.) Counsel was advised

11   that as of February 25, 2021, there are five inmates with COVID-19 at CHCF. Those inmates are

12   quarantined, and plaintiff will not come into contact with them as he is escorted from his cell to

13   the videoconference room.

14          Counsel further confirmed that plaintiff has access to a pocket talker that allows him to

15   amplify volume and effectively communicate with others. (Id.) Counsel stated that plaintiff was

16   able to adequately communicate with counsel over the phone and with Magistrate Judge Delaney

17   during the settlement conference that took place via videoconferencing on November 3, 2020.

18          Counsel’s declaration (ECF No. 65 at 3-4), shows that reasonable precautions have been

19   taken to minimize risks associated with the COVID-19 to plaintiff. Additionally, counsel has

20   confirmed that plaintiff’s hearing issues have been sufficiently accommodated to ensure he will
21   be able to meaningfully communicate during the deposition. Finally, defendants indicate that

22   plaintiff has been advised that he can access the legal materials in storage by making a request

23   and exchanging documents needed for the deposition for those he does not need for the

24   deposition. In light of the representations made in defendants’ opposition, the court finds no

25   reason to vacate the deposition. Plaintiff is advised that the Federal Rules of Civil Procedure

26   require him to attend and meaningfully participate in his deposition. See Fed. R. Civ. P. 30, 37.
27   ////

28   ////
                                                         2
      Case 2:17-cv-01764-KJM-DB Document 66 Filed 03/02/21 Page 3 of 3


 1            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to vacate and stay the

 2   deposition (ECF No. 60) is denied.

 3   Dated: March 1, 2021

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     DB:12
16   DB:1/Orders/Prisoner/Civil.Rights/walk1764.depo.stay


17

18

19

20
21

22

23

24

25

26
27

28
                                                            3
